ORIGINAL     Case: 20-10055    Document: 00515748691 Page: 1 Date Filed: 02/18/2021

                                                                              FILED
             Case 4:20-cv-00007-P Document 58 Filed 02/18/21 Page 1 of 1 PageID 578

                                                                         February 18, 2021
                                                                        KAREN MITCHELL
                             United States Court of Appeals
                                           FIFTH CIRCUIT              CLERK, U.S. DISTRICT
                                                                            COURT
                                        OFFICE OF THE CLERK
           LYLE W. CAYCE                                                TEL. 504-310-7700
           CLERK                                                     600 S. MAESTRI PLACE,
                                                                             Suite 115
                                                                    NEW ORLEANS, LA 70130

                                      February 18, 2021
           MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
                 No. 20-10055    Ramirez v. Guadarrama
                                 USDC No. 4:20-CV-7 -P

           The court has granted an extension of time to and including March
           8, 2021 for filing a petition for rehearing in this case.
           You are reminded that we must actually receive any petition for
           rehearing in this office by the due date.


                                            Sincerely,
                                            LYLE W. CAYCE, Clerk

                                            By: _________________________
                                            Casey A. Sullivan, Deputy Clerk
                                            504-310-7642
           Mr.   Scott Douglas Levine
           Mr.   Thomas Dean Malone
           Ms.   Karen S. Mitchell
           Mr.   Bruce K. Thomas
           Mr.   Edwin Armstrong Price Voss Jr.
